Exhibit 10.19






bluebirda13.jpg [bluebirda13.jpg]






March 29, 2016




Mark Terry
150 South Fork Road
Tyrone, GA 30290


Dear Mark,


We are pleased to confirm our offer of employment to you on the following terms:


Position


Chief Commercial Officer, reporting to Phil Horlock, President and CEO. You will
have the duties and responsibilities of that position and will be a member of
the senior leadership team.


Base Salary


Your base salary will be $300,000 annually. It will be payable on the 10th and
25th of each month.


Management Performance Bonus Plan


You will also be eligible for participation in the Blue Bird Performance Bonus
Plan with a target bonus of 100% of your base salary. For FY2016, your
participation will be on a pro rata basis. The Bonus is based on the Company
meeting certain financial objectives involving EBITDA and Net Debt Improvement.


Equity


Subject to the approval of the Board's Compensation Committee, you shall be
eligible to participate in the Blue Bird Corporation Omnibus 2015 Equity
Incentive Plan. The Compensation Committee reviews compensation and issues
equity grants at its December meeting.


Withholding


All pay, incentives and other compensation shall be subject to applicable
withholdings for federal, state and local taxes and shall be payable in
accordance with the Company's regular payroll policies.


Benefits


While employed by the Company, you will be entitled to participate in all
benefit plans in which employees are generally eligible to participate,
including the following:


•
Company Life insurance and AD&D are administered by Metlife;

◦
Blue Bird will provide you with three times your annual salary in life coverage
(maximum $1M). You may elect to take additional optional life insurance for you,
your spouse and children (if applicable).

•
Salaried Short-Term disability (self-administrated)

◦
Blue Bird will provide regular payroll for 180 days

•
Executive Supplemental Long-Term Disability program (after 180 days) provided
through Unum






--------------------------------------------------------------------------------

Exhibit 10.19


◦
Blue Bird will provide individual disability plan which pays 75% of base with
monthly maximum of $10,000 benefit to Age 67

•
401k Retirement Savings program administered through MassMutual. Following 90
days of continuous employment, the company will match 50% of your contribution
to 6%.

•
Company-sponsored healthcare coverage.





Expense Reimbursement


You shall be entitled to receive reimbursement for all appropriate traveling and
other business expenses in accordance with the policies of the Company.


Relocation


The relocation benefit will be administered through Vision Relocation and will
be subject to the terms of the Blue Bird's Relocation Policy. The relocation
benefit will include at the Company's expense a corporate apartment in Macon,
Georgia for six months. The Company will also cover the normal closing costs on
the sale of your current residence and the purchase of a primary residence in
the Macon, Georgia area if the sale and purchase occur within one year from your
start date.


Car Allowance


You shall be entitled to a monthly car allowance of $980, less required
deductions, to be paid in semi-monthly installments.


Paid Time Off


You shall be entitled to four weeks' vacation and two attendance days of paid
time off annually. One week of vacation will be allotted to the Christmas
Shutdown in December. The carry-over and accrual of paid time off days shall be
in accordance with Company policy.


Employment at Will


Notwithstanding anything in this Letter Agreement to the contrary, your
employment by the Company will be at will and may be terminated by the Company
at any time, subject to the company's generally applicable employment policies.


Your Start Date


Unless otherwise agreed upon, it is anticipated your start date will be April
18, 2016.


Severance Agreement


If the Company terminates your employment without cause, the Company will in
accordance with its severance policies continue to pay you your base salary for
twelve months.


Amendment or Termination of Plans or Practices


The Company continues to reserve the right to modify, amend or terminate any of
the employee benefit plans or practices. In all cases, the terms of all plans
shall determine your eligibility for compensation and benefits.


E-Verify


As a federal contractor, we are required to verify the eligibility of all new
hires to the Department of Homeland Security utilizing the E-Verify website. As
such, you will be required to provide to the Company documentary evidence of
your identity and eligibility for employment in the United States. Such
documentation must be provided to us within three (3) business days from your
date of hire, or our employment relationship with you may be terminated. If you
are unsure what documents are acceptable, please contact me prior to your start
date for the current list.







--------------------------------------------------------------------------------

Exhibit 10.19


Disclosure, Confidentiality, Non-Compete, Non-Solicitation


We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company's understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.


As a condition of your employment, you are also required to sign and return the
following documents prior to your first day of employment:


•
At-Will Employment

•
Confidentiality, Non-Compete, Non-Solicitation

•
Relocation Agreement

•
Severance Agreement





We look forward to welcoming you at Blue Bird. To accept this job offer, please
sign and date where indicated below and also sign and date each of the required
documents that are attached.




/s/ Mark Terry
 
4/4/2016
Mark Terry
 
Date





Sincerely,


/s/ Phil Horlock
Phil Horlock
President and Chief Executive Officer
Blue Bird Corporation
























--------------------------------------------------------------------------------


Exhibit 10.19




SEVERANCE AGREEMENT




THIS SEVERANCE AGREEMENT (this "Agreement") is made and entered into as of this
18th day of April 2016, by and between Blue Bird Corporation (the "Company") and
Mark Terry (the "Employee") (the "Company" and the "Employee," collectively, the
"Parties," each a "Party").


WHEREAS, the Employee is employed by the Company as Chief Commercial Officer;
and


WHEREAS, the Parties wish to set forth the terms and conditions of any future
termination of the Employee's employment with the Company;


NOW, THEREFORE, in consideration of the mutual promises contained herein, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:


1. Effective Date; Term. This Agreement shall be effective as of the date hereof
and shall remain effective until the end of the Severance Period (the "Term").


2. Eligibility for Severance Benefits. The Employee shall receive the benefits
provided for in Section 3 herein ("Severance Benefits") provided that:


a. the Employee's employment with the Company is terminated by the Company
without Cause (as defined below) a "Qualifying Termination"; and


b. the Employee has complied and continues to comply with the restrictions and
obligations set forth in Section 7 herein; and


c. the Employee signs, and does not revoke, a valid general release of all
claims against the Company and its parents, subsidiaries, Affiliates (as defined
in Section 7(a) herein), successors and assigns, and all such entities'
respective current and former directors, officers, shareholders, members,
partners, employees and agents in a form reasonably acceptable to the Company
(the "Release"); and


d. the Employee has not breached any of the provisions of the Release or any
provisions of this Agreement, as determined by the Company.


e. the Employee has not entered into a subsequent employment relationship. It is
required that the Employee advise the Company in the event during the Severance
period if they have accepted and the date that they began other employment. The
paid severance will terminate at this point.


For the purposes of this Agreement, "Cause" means, as determined by the Company,
(i) conviction of or plea of nolo contendere to a felony by the Employee; (ii)
acts of dishonesty by the Employee resulting or intending to result in personal
gain or enrichment at the expense of the Company or its parents, subsidiaries or
Affiliates; (iii) the Employee's material breach of any agreement between the
Company and the Employee or other Company policies as may be in effect from time
to time, as amended from time to time; (iv) conduct by the Employee in
connection with his or her duties that is fraudulent, unlawful or grossly
negligent, including, but not limited to, acts of discrimination; (v) engaging
in personal conduct by the Employee (including but not limited to employee
harassment or discrimination, the use or possession at work of any illegal
controlled substance) which seriously discredits or damages the Company or its
parents, subsidiaries or Affiliates; (vi) continuing failure by the Employee to
adequately perform his or her duties or continuing inattention to such duties;
or (vii) breach of the Employee's restrictions and obligations set forth in
Section 7 herein before the Termination Date.


3. Severance Benefits. In the event of a Qualifying Termination in which the
Employee satisfies the conditions set forth in Section 2, the Employee shall
receive as of the effective date of the termination of the Employee's employment
with the Company (the "Termination Date") the following Severance Benefits:







--------------------------------------------------------------------------------

Exhibit 10.19


a. Continued payment of Base Salary as in effect on the Termination Date for a
period of twelve (12) months after the Termination Date (the "Severance Period")
(such continued payments, "Severance Payments"); and


b. reimbursement of the cost of continuation coverage of group health coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986 ("COBRA")
from the Termination Date until the earlier of (i) the last day of the Severance
Period, or (ii) the date the Employee becomes eligible for group health benefits
under a plan, policy or program of a subsequent employer, or (iii) the end of
the Employee's eligibility period under COBRA; provided that the Employee is
eligible for and elects such continuation coverage, and subject to the terms of
the plan and applicable law. During any remaining period of continuation
coverage, the Employee shall be responsible for the entire cost of such
continuation coverage.


No other amounts (including, without limitation, any unpaid bonuses or amounts
under any other severance plan, policy or arrangement) or benefits shall be
payable or owed to the Employee upon or after the Termination Date, unless
otherwise provided for under this Agreement or as otherwise may be required by
law.


4. Payment of Severance Benefits. Severance Payments shall be made to the
Employee in twelve (12) equal monthly installments, commencing on the first day
of the month following the effective date of the Release. Notwithstanding the
foregoing, the Employee shall not be entitled to any Severance Benefits upon or
after the Termination Date if the Employee has breached any of the covenants
contained in Section 7. If the Company determines that the Employee has breached
any of the provisions of the Release or any provisions of this Agreement after
the Termination Date, in addition to any other remedies it may have, the Company
shall not be liable to the Employee for any Severance Benefits that remain to be
paid or provided to the Employee as of the date of the Company's determination
that the Employee has breached any such provision. Furthermore, the Employee
will immediately return to the Company any such Severance Benefits previously
received under this Agreement upon such a breach, and, in the event of such
breach, the Company will have no obligation to pay any Severance Benefits that
otherwise remain payable.


5. Other Compensation and Benefits. In addition to any amounts received by the
Employee pursuant to Section 3, upon termination of the Employee's employment
with the Company the Employee shall also be entitled to: (i) the Employee's
accrued but unpaid Base Salary to the Termination Date and any employee benefits
the Employee may be entitled to pursuant to the employee benefit plans of the
Company; (ii) the unpaid portion of any bonus, if any, relating to the calendar
year prior to the calendar year of the Employee's termination of employment,
payable on the earlier of (x) thirty days after the approval by the Board of the
consolidated financial statements of the Company, and (y) the date on which the
Company pays annual bonuses to other similarly situated employees of the
Company; (iii) reimbursement for all appropriate business expenses incurred by
the Employee in connection with his or her employment by the Company in
accordance with the policies of the Company as in effect from time to time that
are incurred but not yet reimbursed to the Employee through the Termination
Date; and (iv) in the event of a Qualifying Termination, payment for accrued
unused vacation days, payable in accordance with Company policy.


6. Tax Withholding. The Company is authorized to withhold from any benefit
provided or payment due hereunder, the amount of withholding taxes due under any
federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.


7. Restrictions and Obligations of the Employee.
a. Confidentiality.
i. During the course of the Employee's employment by the Company, the Employee
has had and will have access to certain trade secrets and confidential
information relating to the Company, its parents and/or subsidiaries and/or the
Affiliates (as defined below) of the Company, its parents and/or subsidiaries
(the "Protected





--------------------------------------------------------------------------------

Exhibit 10.19


Parties") which is not readily available from sources outside the Company. For
purposes of this Agreement, "Affiliate" means, any entity directly or indirectly
controlling, controlled by or under common control with the Company and/or its
parents and/or subsidiaries, respectively. The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Protected Parties create, develop, acquire or maintain their
products and, marketing plans, target their potential customers and operate
their retail and other businesses. The Protected Parties invested, and continue
to invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
"Confidential Information"), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Employee acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Employee shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Employee during the Employee's employment by the Company and which shall not be
or become public knowledge (other than by acts by the Employee or
representatives of the Employee in violation of this Agreement). Except as
required by law or an order of a court or governmental agency with jurisdiction,
the Employee shall not, during the period the Employee is employed by the
Company or at any time thereafter, disclose any Confidential information,
directly or indirectly, to any person or entity for any reason or purpose
whatsoever, nor shall the Employee use it in any way, except in the course of
the Employee's employment with the Company and for the benefit of the Protected
Parties or to enforce any rights or defend any claims hereunder or under any
other agreement to which the Employee is a party, provided that such disclosure
is relevant to the enforcement of such rights or defense of such claims and is
only disclosed in the formal proceedings related thereto. The Employee shall
take all reasonable steps to safeguard the Confidential information and to
protect it against disclosure, misuse, espionage, loss and theft. The Employee
understands and agrees that the Employee shall acquire no rights to any such
Confidential information.
ii. All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Protected Parties' businesses, as well as all customer lists, specific
customer information, compilations of product research and marketing techniques
of the Protected Parties, whether prepared by the Employee or otherwise coming
into the Employee's possession, shall remain the exclusive property of the
Protected Parties, and the Employee shall not remove any such items from the
premises of the Protected Parties, except in furtherance of the Employee's
duties.
iii. It is understood that while employed by the Company the Employee will
promptly disclose to it, and assign to it the Employee's interest in any
invention, improvement or discovery made or conceived by the Employee, either
alone or jointly with others, which arises out of the Employee's employment. At
the Company's request and expense, the Employee will assist the Protected
Parties during the period of the Employee's employment by the Company and
thereafter in connection with any controversy or legal proceeding relating to
such invention, improvement or discovery and in obtaining domestic and foreign
patent or other protection covering the same.
iv. As requested by the Company and at the Company's expense, from time to time
and upon the termination of the Employee's employment with the Company for any
reason, the Employee will promptly deliver to the Company all copies and
embodiments, in whatever form, of all Confidential information in the Employee's
possession or within his or her control (including, but not limited to,
memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program





--------------------------------------------------------------------------------

Exhibit 10.19


listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential information) irrespective of the location
or form of such material. If requested by the Company, the Employee will provide
the Company with written confirmation that all such materials have been
delivered to the Company as provided herein.


b. Non-Solicitation or Hire. During the Employee's employment with the Company
and for a period of one (1) year following the Employee's termination of
employment for any reason, the Employee shall not directly or indirectly solicit
or attempt to solicit or induce, directly or indirectly, (i) any party who is a
customer of School Bus Holdings Inc. or any of its subsidiaries, or who was a
customer of School Bus Holdings Inc. or any of its subsidiaries at any time
during the twelve (12) month period immediately prior to the Termination Date,
for the purpose of marketing selling or providing to any such party any services
or products offered by or available from School Bus Holdings Inc. or any of its
subsidiaries (provided that if the Employee intends to solicit any such party
for any other purpose, he shall notify the Company of such intention and receive
prior written approval from the Company), (ii) any supplier to School Bus
Holdings Inc. or any of its subsidiaries to terminate, reduce or alter
negatively its relationship with School Bus Holdings Inc. or any of its
subsidiaries or in any manner interfere with any agreement or contract between
School Bus Holdings Inc. or any of its subsidiaries and such supplier or (iii)
any employee of School Bus Holdings Inc. or any of its subsidiaries or any
person who was an employee of School Bus Holdings Inc. or any of its
subsidiaries during the twelve (12) month period immediately prior to the date
the Employee's employment terminates to terminate such employee's employment
relationship with School Bus Holdings Inc. or any of its subsidiaries in order,
in either case, to enter into a similar relationship with the Employee, or any
other person or any entity in competition with the Business of School Bus
Holdings Inc. or any of its subsidiaries.


c. Non-Competition. During the Employee's employment with the Company and for a
period of one (1) year following the Employee's termination of employment for
any reason, the Employee shall not, whether individually, as a director,
manager, member, stockholder, partner, owner, employee, consultant or agent of
any business, or in any other capacity, other than on behalf of School Bus
Holdings Inc. or any of its subsidiaries, organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit his or her name to
be used by, act as a consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in any business conducted by School Bus Holdings Inc. or any
of its subsidiaries on the Termination Date or within twelve (12) months of the
Employee's termination of employment with the Company in the geographic
locations where School Bus Holdings Inc. or any of its subsidiaries,
respectively engage or propose to engage in such business (the "Business").
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Employee from owning for passive investment purposes not intended to circumvent
this Agreement, less than five percent (5%) of the publicly traded common equity
securities of any company engaged in the Business (so long as the Employee has
no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Employee in connection with any permissible equity
ownership).







--------------------------------------------------------------------------------

Exhibit 10.19


d. Nondisparagement. The Employee shall not at any time (whether during or after
the Term) publish or communicate to any person or entity any Disparaging (as
defined below) remarks, comments or statements concerning the Company, its
parents, subsidiaries and/or Affiliates, and their respective present and former
members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. "Disparaging" remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged.


e. Property. The Employee acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his or her
possession during his or her employment by the Company are the sole property of
the Company ("Company Property"). During the Term, and at all times thereafter,
the Employee shall not remove, or cause to be removed, from the premises of the
Company or its parents, subsidiaries or Affiliates copies of any record, file,
memorandum, document, computer related information or equipment, or any other
item relating to the Business, except in furtherance of his or her duties. When
the Employee's employment with the Company terminates, or upon request of the
Company at any time, the Employee shall promptly deliver to the Company all
copies of Company Property in his or her possession or control.


8. Remedies; Specific Performance. The Parties acknowledge and agree that the
Employee's breach or threatened breach of any of the restrictions set forth in
Section 7 will result in irreparable and continuing damage to the Company and
its parents, subsidiaries, and, as applicable, the Affiliates of the Company and
its parents and subsidiaries, for which there may be no adequate remedy at law
and that the Company and its parents and subsidiaries, and, as applicable, the
Affiliates of the Company and its parents and subsidiaries, shall be entitled to
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach. The Employee
hereby consents to the grant of an injunction (temporary or otherwise) against
the Employee or the entry of any other court order against the Employee
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Section 7. The Employee also agrees that such remedies shall be
in addition to any and all remedies, including damages, available to the Company
against him or her for such breaches or threatened or attempted breaches.


9. Severability. If any term, provision, covenant or restriction of this
Agreement,
or any part thereof, is held by a court of competent jurisdiction of any
foreign, federal, state, county or local government or any other governmental,
regulatory or administrative agency or authority to be invalid, void,
unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in
full force and effect and shall in no way be affected or impaired or
invalidated. The Employee acknowledges that the restrictive covenants contained
in Section 7 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.


10. Judicial Modification. If any court of competent jurisdiction determines
that any of the covenants in Section 7, or any part of any of them, is invalid
or unenforceable (including, without limitation, because of the geographic or
temporal scope of such provision), such covenant or part thereof shall apply to
the maximum extent otherwise permitted at applicable law with such modifications
as will be necessary to make it valid and enforceable.


11. Miscellaneous
    
a. No Right to Employment. This Agreement does not create for the Employee any
employment right. This Agreement is not a contract of employment and does not
alter the employment at-will relationship. Either Party may terminate the
employment relationship at any time for any reason.





--------------------------------------------------------------------------------

Exhibit 10.19




b. Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.


c. Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance. No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder


d. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid or overnight mail and shall be deemed given when
so delivered personally, telegraphed, telexed, or sent by facsimile transmission
or, if mailed, four (4) days after the date of mailing or one (1) day after
overnight mail, as follows:


i. If the Company, to: Blue Bird Corporation
402 Blue Bird Boulevard
Fort Valley, GA 31030
Attention: Mike McCurdy
Telephone: (478) 822-2008
Fax: (478) 822-2427


ii. If the Employee, to the Employee's home address reflected in the Company's
records.


e. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Georgia applicable to agreements made
and not to be performed entirely 'within such state, without regard to conflicts
of laws principles.


f. Dispute Resolution and Venue. The Parties agree irrevocably to submit to the
exclusive jurisdiction of the federal courts or, if no federal jurisdiction
exists, the state courts, located in Macon, Georgia, for the purposes of any
suit, action or other proceeding brought by any Party arising out of any breach
of any of the provisions of this Agreement and hereby waive, and agree not to
assert by way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts. In addition, the Parties agree to the waiver of a jury trial.


g. Assignability by the Company and the Employee. This Agreement, and the rights
and obligations hereunder, may not be assigned by the Company or the Employee
without written consent signed by the other Party; provided that the Company may
assign the Agreement to any successor that continues the business of the
Company.


h. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.


i. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.


j. Survival Sections 7, 8, 9, 10 and 11 of this Agreement shall survive after
the Term.





--------------------------------------------------------------------------------

Exhibit 10.19






IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.




 
EMPLOYEE
/s/ Mark Terry
Mark Terry
 
BLUE BIRD CORPORATION
By: /s/Mike McCurdy
Name: Mike McCurdy
Title: VP Human Resources / External Affairs












